1
2
3
4
5
6
7                                   UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9
10
11   WILLIE H. KNOX, III.,                           )   Case No.: 1:18-cv-00761-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATION, AND DISMISSING
                                                     )   ACTION FOR FAILURE TO STATE A
14                                                   )   COGNIZABLE CLAIM FOR RELIEF
     M. BITER,
                                                     )
15                  Defendant.                       )   [ECF Nos. 15, 16, 17]
                                                     )
16                                                   )

17          Plaintiff Willie H. Knox III is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 22, 2018, the Magistrate Judge filed a Findings and Recommendation recommending
21   that this action be dismissed for failure to state a cognizable claim for relief. The Findings and
22   Recommendation was served on Plaintiff and contained notice that objections were to be filed within
23   twenty-one (21) days. Plaintiff filed objections on September 17, 2018. (ECF No. 17.)
24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
25   novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections, the
26   Court finds the Findings and Recommendation to be supported by the record and by proper analysis.
27
28

                                                         1
1
           Accordingly, IT IS HEREBY ORDERED that:
2
           1.    The Findings and Recommendation, filed on August 22, 2018, is adopted in full; and
3
           2.    The instant action is dismissed for a failure to state a cognizable claim for relief; and
4
           3.    The Clerk of Court is directed to CLOSE the case.
5
6
7    IT IS SO ORDERED.
8
     Dated: December 12, 2018
9                                              SENIOR DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
